DETAILED ACTION
This action is made in response to the remarks filed on January 25, 2022.  This action is made final.
Claims 1-3, 5-13, 15-17, 20-32 and 34-35 are pending.  Claims 4, 18-19, 24, and 33 have been previously cancelled.  Claims 1, 14, 20, and 30 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments have been considered but are not persuasive.
	Applicant argues the previously cited references fail to teach “determining whether the selected location has been designated as having a set of predetermined information data…by querying a place data repository…for the selected location at a plurality of zoom levels to determine whether the selected location has predetermined informational data at one of the plurality of zoom levels”. Specifically, Applicant argues that since “Parker cannot determine whether a selected location has been designated as having a set of predetermined information data specific to the selected location, because Parker does not appear to account for the scenario where a selected location does not have a predetermined information data”.  However, the examiner respectfully disagrees.
	Parker is directed to a system and method of overlaying and integrating data with geographical mapping applications. Parker teaches that the geographic overlay system can employ a number databases that may be rendered as an interactive point, line, or polygon objects (e.g., see Abstract, [0040]-[0042]). Parker further teaches the database of the method/system can display data at various zoom levels (e.g., see [0049], [0061]) and enables users to perform dynamic thematic and spatial analysis of any dataset for any location down to the smallest aggregate level including the data from different databases (e.g., see [0035], [0070]). Furthermore, contrary to Applicant’s assertion that determining whether something exists must include determining something does not exist is not persuasive. The broadest reasonable interpretation of “determining” is “to decide”, “to settle”, or “to fix conclusively or authoritatively” (see Merriam Webster Dictionary). As such, “determining…whether the selected location has predetermined informational data at one of the plurality of zoom levels” can include deciding that the predetermined information data does exist or does not exist, but does not require both must occur. Accordingly, Parker, having taught querying a plurality of databases for attribute information of a particular geographical location wherein the plurality of databases provide data for differing levels of granularity (i.e., zoom levels), Parker teaches the claimed limitation. 
	Applicant further argues the previously cited references fail to teach “in response to determining that the selected location does not have a set of predetermined informational data associated with the selected location for any of the plurality of zoom levels, obtaining a set of informational data describing the selected location by querying at least one of a plurality of information data sources…wherein the plurality of information data sources are different than a data source for the predetermined set of informational data”. Applicant specifically argues that Park does not describe the scenario where there is no attribute information for a selected location, thus does not read on the claimed limitation. However, the examiner respectfully disagrees.
	As a first matter, is it noted that the claimed limitation is a contingent limitation and, therefore, is not required to be performed. In the present case, the broadest reasonable interpretation of the claim does not require a determination that the selected location does not have a set of predetermined informational data, but merely describes a step that may happen in the event the selected location does not have a set of predetermined informational data. Since the method could be practiced such that the condition does not occur (i.e., determining a selected location does have a set of predetermined informational data associated with the selected location), then the broadest reasonable interpretation of the claim would not require the limitation (e.g., see MPEP 2111.04).
	Furthermore, the combined teaching of Parker in view of Miyamoto teach the recited limitation. As previously addressed, Parker teaches querying a plurality of different databases having differing levels of granularity (i.e., zoom levels) for attribute information for a particular geographical location. Parker further teaches in addition to a census database and a local database, the system may further perform web searches to identify attribute information for a specified location (e.g., see [0080]). While Parker fails to explicitly teach querying each individual database or web search in response to determining that the selected location does not have a set of predetermined informational data, Miyamoto teaches querying a plurality of databases sequentially until a query hit is returned. Miyamoto teaches if a query result is not found in a particular database, performing the query to the next database (e.g., see [0001], [0006], [0022], [0023] of Miyamoto). Accordingly, it would have been obvious to modify querying the plurality of databases of Parker with the sequential access of Miyamoto with a reasonable expectation of success. One would have been motivated to make such a modification to alleviate load balancing to the database servers (e.g., see [0001] of Miyamoto). As such, the previously cited art read upon the claimed limitation.
	Applicant further argues the cited references do not teach “displaying a visual representation of the obtained set of informational data on the user interface illustrating the digital map in response only to the user selecting the location, in a first place card having a certain shape and a certain size, wherein predetermined informational data, stored for an other location, is displayed in a second place card having a similar shape and a similar size when the user selects the other location, so that the first place card and the second place card appear in a visually indistinguishable manner, except for location-specific information in the first place card and the second place card”. However, the examiner respectfully disagrees.
It is noted that while Applicant acknowledges previously cited Pilskalns teaches displaying overlays in a visually indistinguishable manner, Applicant argues the overlays are not for locations where the content is generated in different ways. Contrary to Applicant’s assertion, the claims do not require that the content be generated in different ways, but that the place cards appear visually indistinguishable, except for location-specific information, regardless of the database from which the informational data is retrieved. In the present instance, Pilskalns teaches a map in which a plurality of different overlays (i.e., informational data of different sources) may be created and presented wherein the different overlays contain user interface elements having a certain shape and size displaying location-specific information (i.e., place cards) as clearly illustrated in Figures 8 and 9. Pilskalns teaches the content being accessed from different overlays, and therefore, different sources; however it is further noted that both Parker and Miyamoto explicitly teach accessing content from plurality of different databases.
Accordingly, for at least the above stated reasons, the previous grounds of rejection are maintained.	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 14, 17, 20, 25-30, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (USPPN: 2008/0059889; hereinafter Parker) in further view of Miyamoto (USPPN: 2006/0129528; hereinafter Miyamoto) and Pilskalns et al. (USPPN: 2009/0132941; hereinafter Pilskalns).
	As to claim 1, Parker teaches A computer-implemented method for use in a computing device having a user interface for supporting user interactions with locations on an interactive digital map displayed on the user interface (e.g., see Abstract), the method comprising: 
	displaying a digital map that includes locations each having a predetermined set of informational data and each represented by an indicator on the digital map (e.g., see [0010], [0030], [0034], [0062], [0075] wherein a map is displayed having rendered points of specific locations or points of interest (i.e., indicator) wherein each point has associated information); 
	receiving selection data that specifies a location selected by a user using a gesture or mouse click applied to the digital map displayed on the user interface of the computing device, the location not represented by an indicator on the digital map and having a set of coordinates (e.g., see [0075], [0078], [0088], [0090], [0091] teaching selection of a geographic area via a click wherein the geographic area is not represented by a specific point of interest point (i.e., indicator) and has a set of coordinates); 
	determining whether the selected location has been designated as having a set of predetermined informational data specific to the selected location by querying a place data repository for predetermined place card data for the selected location at a plurality of zoom levels to determine whether the selected location has predetermined informational data at one of the plurality of zoom levels (e.g., see [0035], [0040]-[0042], [0049], [0061], [0080] teaching querying a database for attribute information for the selected location, wherein the database contains location data for multiple zoom levels); 
	obtaining a set of informational data describing the selected location by querying at least one of a plurality of information data sources including an address database, a street view database, a traffic database, or a social networking database for information associated with the selected location having the set of coordinates without other input from the user, wherein the plurality of information data sources are different than a data source for the predetermined set of informational data (e.g., see [0036], [0040]-[0042], [0053], [0070], [0080] wherein based on the selected location and corresponding coordinates, information related to the selected location is obtained from a plurality of different databases such as a census database, local area database, web-search, or any commercially available or other databases); and 
	displaying a visual representation of the obtained set of informational data on the user interface illustrating the digital map in response only to the user selecting the location, in a first place card having a certain shape and a certain size, wherein predetermined informational data, stored for an other location, is displayed in a second place card having a similar shape and a similar size when the user selects the other location, so that the first place card and the second place card appear in a visually indistinguishable manner, except for location-specific information in the first place card and the second place card (e.g., see [0058], [0080], [0088], [0091] wherein attribute information is retrieved and displayed upon user selection of a geographical area or selection of a point, wherein the rendering of the attribute information is performed in substantially the same manner).  
	While Parker teaches a plurality of databases having a plurality of zoom levels from where the attribute information can be obtained and further teaches dynamic web searches of selected geographical areas, Parker fails to explicitly teach obtaining the information data in response to determining that the selected location does not have a set of predetermined informational data associated with the selected location.
	However, in the same field of endeavor of data access, Miyamoto teaches in response to determining that the selected location does not have a set of predetermined informational data associated with the selected location, obtaining a set of informational data (e.g., see [0001], [0006], [0022], [0023] teaching a sequential access of databases until a query hit is found. See rejection above teaching a plurality of zoom levels).  Accordingly, it would have been obvious to modify Parker in view of Miyamoto to reduce load for database accesses (e.g., see [0002]-[0004] of Miyamoto). 
	Furthermore, while Parker teaches displaying the attributes in a list box in accordance with pre-established parameters, wherein it is obviously, if not necessarily required that a size and shape are known parameters for display elements.  However, for the purposes of compact prosecution and in the same field of endeavor of graphically displaying mapped content, Pilskalns teaches a first place card having a certain shape and a certain size; and a second place card having a similar shape and a similar size, so that the first place card and the second place card are presented in a visually indistinguishable manner, except for location-specific information in the first place card and the second place card (e.g., see Figs. 2, 8, and 9, [0012] wherein point of interest information for content retrieved from different data sources are displayed in a substantially similar shape and size).  Accordingly, it would have been obvious to modify Parker-Myamoto in view of Pilskalns as being obvious to try as there are a finite number of possible solutions of displaying content from different data sources (e.g., similar/same or different) to provide a user with a seamless interface when accessing different content sources and displaying the content in a similar shape and size has predictable results (e.g., See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143).

	As to claim 5, the rejection of claim 1 is incorporated.  Parker further teaches wherein obtaining a set of informational data comprises selecting a subset of potential informational data from the plurality of information data sources as the set of informational data and using the selected subset of informational data as the set of informational data (e.g., see [0036], [0058] teaching a plurality of data types from different databases for display wherein only a subset of the data is displayed based on the user desired function).  

	As to claim 6, the rejection of claim 5 is incorporated.  Parker further teaches wherein selecting a subset of potential informational data is performed based on stored user preferences (e.g., see [0059] wherein the displayed data is based on the user desired function).  

	As to claim 7, the rejection of claim 1 is incorporated.  Parker further teaches wherein displaying the visual representation of the obtained set of informational data includes displaying the visual representation of the obtained set of informational data in a same format as a visual representation of a set of predetermined informational data stored for an other location is displayed when the user selects the other location (e.g., see [0058], [0080], [0088], [0091] wherein the displayed data is retrieved and displayed upon user selection of a geographical area or selection of a point, wherein the rendering of the displayed data is performed in substantially the same manner).    

	As to claim 8, the rejection of claim 1 is incorporated.  Parker further teaches wherein querying at least one of a plurality of information data sources includes communicating with a server device over a communication network to query at least one of the plurality of informational data sources (e.g., see Fig. 4 wherein the querying includes communicating with a server over a network).  

	As to claim 35, the rejection of claim 1 is incorporated.  Parker-Miyamoto teach  in response to determining that the selected location does not have a set of predetermined informational data associated with the selected location and obtaining the set of informational data describing the selected location (e.g., see rejection above).
	Parker further teaches sending the obtained set of informational data to a server to be saved in a remote database and shared with at least one other user (e.g., see [0031], [0050]-[0052], [0083] wherein the content of the database file can be updated/edited and saved with other users).

	As to claim 14, Parker teaches A computer-implemented method for use in a computing device having a user interface for supporting user interactions with any location on an interactive digital map (e.g., see Abstract), the method comprising: 
	displaying a digital map that includes locations each having a predetermined set of informational data and each represented by an indicator on the digital map (e.g., see [0010], [0030], [0034], [0062], [0075] wherein a map is displayed having rendered points of specific locations or points of interest (i.e., indicator) wherein each point has associated information); 
	receiving data that specifies a location that a user selects the location by applying a gesture or mouse click to the digital, the location not represented by an indicator on the digital map and having a set of coordinates (e.g., see [0075], [0078], [0088], [0090], [0091] teaching selection of a geographic area via a click wherein the geographic area is not represented by a specific point of interest point (i.e., indicator) and has a set of coordinates); 
	determining if the user-selected location is a location designated as having a predetermined set of informational data specific thereto by querying a place data repository for predetermined place card data for the selected location at a plurality of zoom levels to determine whether the user-selected location has predetermined informational data at one of the plurality of zoom levels (e.g., see [0035], [0040]-[0042], [0049], [0061], [0080] teaching querying a database for attribute information for the selected location, wherein the database contains location data for multiple zoom levels); 
	in a first instance, displaying a visual representation of the predetermined set of information data on the user interface in a first place card having a certain shape and a certain size, when the user-selected location is a location having a predetermined set of informational data associated therewith (e.g., see [0080] wherein attributes associated with a user-selected location is presented in a list box, wherein each GUI element is presented in accordance with pre-determined parameters, see [0065]); and
	in a second instance, (i) generating a set of informational data describing the user-selected location based on data received from at least one of a plurality of information data sources including an address database, a street view database, a traffic database, or a social networking database for information associated with the selected location having the set of coordinates without other input from the user, wherein the plurality of information data sources are different than a data source for the predetermined set of informational data (e.g., see [0036], [0040]-[0042], [0053], [0070], [0080] wherein based on the selected location and corresponding coordinates, information related to the selected location is obtained from a plurality of different databases such as a census database, local area database, web-search, or any commercially available or other databases); and 
	(ii) displaying a visual representation of the generated set of informational data in a second place card having a similar shape and a similar size on the user interface when the user-selected location is not a location having a predetermined set of the informational data associated therewith in response only to the user selecting the location, so that the first place card and the second place card appear in a visually indistinguishable manner, except for location-specific information in the first place card and the second place card (e.g., see [0058], [0080], [0088], [0091] wherein attribute information is retrieved and displayed upon user selection of a geographical area or selection of a point, wherein the informational data is retrieved from one of a plurality of databases and resulting attributes and/or search results are displayed in a list box and is rendered in the same manner).  
	While Parker teaches querying a plurality of databases containing location data for multiple zoom levels from where the attribute information can be obtained and further teaches dynamic web searches of selected geographical areas, Parker fails to explicitly teach the information data is not a location having a predetermined set of information data associated therewith.
	However, in the same field of endeavor of data access, Miyamoto teaches generating the information data from at least one of a plurality of information data sources… and the [selected location] not having a predetermined set of information data associated therewith (e.g., see [0001], [0006], [0022] teaching a sequential access of databases until a query hit is found).  Accordingly, it would have been obvious to modify Parker in view of Miyamoto to reduce load for database accesses (e.g., see [0002]-[0004] of Miyamoto). 
	Furthermore, while Parker teaches displaying the attributes in a list box in accordance with pre-established parameters, wherein it is obviously, if not necessarily required that a size and shape are known parameters for display elements.  However, for the purposes of compact prosecution and in the same field of endeavor of graphically displaying mapped content, Pilskalns teaches a first place card having a certain shape and a certain size; and a second place card having a similar shape and a similar size, so that the first place card and the second place card are presented in a visually indistinguishable manner, except for location-specific information in the first place card and the second place card (e.g., see Figs. 2, 8, and 9, [0012] wherein point of interest information for content retrieved from different data sources are displayed in a substantially similar shape and size. See rejection citing Parker for teaching plurality of zoom levels).  Accordingly, it would have been obvious to modify Parker-Myamoto in view of Pilskalns as being obvious to try as there are a finite number of possible solutions of displaying content from different data sources (e.g., similar/same or different) to provide a user with a seamless interface when accessing different content sources and displaying the content in a similar shape and size has predictable results (e.g., See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143).

	As to claim 17, the claim is drawn to the same limitation as claim 4 and is similarly rejected.

	As to claim 20, Parker teaches A computer device (e.g., see Fig. 8), comprising: 
	one or more processors (e.g., see [0038]);
	a user display coupled to the one or more processors (e.g., see [0038]); and
	a computer readable memory that stores routines for execution on the one or more processors (e.g., see [0038]), the memory including:
	a first routine that, when executed on the one or more processors, detects an interaction of a user with a digital map displaying on a user interface to determine a user-selected location on the digital map and determines that the user-selected location [does not have] a set of predetermined informational data specific to the user-selected location at any of a plurality of zoom levels by querying a place data repository for predetermined place card data for the user-selected location at the plurality of zoom levels (e.g., see [0035], [0040]-[0042], [0049], [0061], [0080] teaching querying a database for attribute information for the selected location, wherein the database contains location data for multiple zoom levels), wherein the user  selects the location by applying a gesture or mouse click to the digital (e.g., see [0075], [0078], [0088], [0090], [0091] teaching selection of a geographic area via a click wherein the geographic area is not represented by a specific point of interest point (i.e., indicator) and has a set of coordinates), wherein the location not represented by an indicator on the digital map and has a set of coordinates (e.g., see [0075], [0078], [0088], [0090], [0091] teaching selection of a geographic area via a click wherein the geographic area is not represented by a specific point of interest point (i.e., indicator) and has a set of coordinates), and wherein the digital map includes locations each having a predetermined set of informational data and each represented by an indicator on the digital map (e.g., see [0010], [0030], [0034], [0062], [0075] wherein a map is displayed having rendered points of specific locations or points of interest (i.e., indicator) wherein each point has associated information);
	a second routine that, when executed on the one or more processors, determines a set of informational data for the user-selected location, wherein the second routine obtains a newly generate set of informational data pertaining to the user-selected location based on data received from at least one of a plurality of information data sources including an address database, a street view database, a traffic database, or a social networking database for information associated with the selected location having the set of coordinates without other input from the user, wherein the plurality of information data sources are different than a data source for the predetermined set of informational data (e.g., see [0036], [0040]-[0042], [0053], [0070], [0080] wherein based on the selected location and corresponding coordinates, information related to the selected location is obtained from a plurality of different databases such as a census database, local area database, web-search, or any commercially available or other databases); and 
	a third routine that displays a visual representation of the obtained set of informational data on the user display in response only to the user selecting the location, in a first place card having a certain shape and a certain size wherein predetermined information data, stored for an other location, is displayed in a second place card having a similar shape and a similar size on the user interface when the user selects the other location, so that the first place card and the second place card appear in a visually indistinguishable manner, except for location-specific information in the first place card and the second place card (e.g., see [0058], [0080], [0088], [0091] wherein attribute information is retrieved and displayed upon user selection of a geographical area or selection of a point, wherein the informational data is retrieved from one of a plurality of databases and resulting attributes and/or search results are displayed in a list box and is rendered in the same manner).  
	While Parker teaches querying a plurality of databases from where the attribute information can be obtained and further teaches dynamic web searches of selected geographical areas, Parker fails to explicitly teach determines the [user-selected location] does not have a set of predetermined information data specific to the [user-selected location] by querying a place data repository.
	However, in the same field of endeavor of data access, Miyamoto teaches determines the [user-selected location] does not have a set of predetermined information data specific to the [user-selected location] by querying a [place] data repository (e.g., see [0001], [0006], [0022] teaching a sequential access of databases until a query hit is found).  Accordingly, it would have been obvious to modify Parker in view of Miyamoto to reduce load for database accesses (e.g., see [0002]-[0004] of Miyamoto). 
	Furthermore, while Parker teaches displaying the attributes in a list box in accordance with pre-established parameters, wherein it is obviously, if not necessarily required that a size and shape are known parameters for display elements.  However, for the purposes of compact prosecution and in the same field of endeavor of graphically displaying mapped content, Pilskalns teaches a first place card having a certain shape and a certain size; and a second place card having a similar shape and a similar size, so that the first place card and the second place card are presented in a visually indistinguishable manner, except for location-specific information in the first place card and the second place card (e.g., see Figs. 2, 8, and 9, [0012] wherein point of interest information for content retrieved from different data sources are displayed in a substantially similar shape and size).  Accordingly, it would have been obvious to modify Parker-Myamoto in view of Pilskalns as being obvious to try as there are a finite number of possible solutions of displaying content from different data sources (e.g., similar/same or different) to provide a user with a seamless interface when accessing different content sources and displaying the content in a similar shape and size has predictable results (e.g., See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143).

	As to claims 25-26, the claim is drawn to the same limitations as claims 5-6 and are similarly rejected.

	As to claim 27, the rejection of claim 20 is incorporated.  Parker further teaches wherein the first routine detects a user interaction with the digital map by determining if the user interacted with the selected location in a particular manner (e.g., see [0058] teaching detecting user interaction with the digital map by user actuation).

	As to claim 28, the rejection of claim 20 is incorporated.  Parker further teaches wherein the second routine operates to determine a set of informational data for any user-selected location on the digital map (e.g., see [0035], [0054] wherein any number of additional databases can be utilized to enable attribute data for any location).

	As to claim 29, the rejection of claim 20 is incorporated.  Parker further teaches wherein the digital map displays an icon indicating that the location on the digital map associated with the icon has a predetermined set of informational data associated therewith (e.g., see [0010], [0030], [0034], [0062], [0075] wherein a map is displayed having rendered points of specific locations or points of interest (i.e., indicator) wherein each point has associated information).

	As to claim 30, Parker teaches A computer-implemented method for use in a computing device having a user interface for supporting user interactions with locations on an interactive digital map displayed on the user interface (e.g., see Abstract), the method comprising: 
	displaying a digital map that includes locations each having a predetermined set of informational data and each represented by an indicator on the digital map (e.g., see [0010], [0030], [0034], [0062], [0075] wherein a map is displayed having rendered points of specific locations or points of interest (i.e., indicator) wherein each point has associated information); 
	receiving data that specifies a location selected by a user using a gesture or mouse click applied to the digital map displayed on the user interface of the computing device, the location not represented by an indicator on the digital map and having a set of coordinates (e.g., see [0075], [0078], [0088], [0090], [0091] teaching selection of a geographic area via a click wherein the geographic area is not represented by a specific point of interest point (i.e., indicator) and has a set of coordinates); 
	determining whether the selected location has been designated as having a set of predetermined informational data specific to the selected location by querying a place data repository for predetermined place card data for the selected location at a plurality of zoom levels to determine whether the user-selected location has predetermined informational data at one of the plurality of zoom levels (e.g., see [0035], [0040]-[0042], [0049], [0061], [0080] teaching querying a database for attribute information for the selected location, wherein the database contains location data for multiple zoom levels); 
	generating a set of informational data describing the user-selected location by querying at least one of a plurality of information data sources including an address database, a street view database, a traffic database, or a social networking database for information associated with the selected location having the set of coordinates, and compiling informational data from the at least one of the plurality of informational data sources associated with the user selected location without further other input from the user and then selecting informational data from the compiled informational data as an obtained set of informational data for the user-selected location, wherein the plurality of information data sources are different than a data source for the predetermined set of informational data (e.g., see [0036], [0040]-[0042], [0053], [0070], [0080] wherein based on the selected location and corresponding coordinates, information related to the selected location is obtained from a plurality of different databases such as a census database, local area database, web-search, or any commercially available or other databases); and 
	providing the obtained set of informational data to the client device via a communication network for display on the user interface device in response only to the user selecting the location, in a first place card having a certain shape and a certain size, predetermined informational data, stored for an other location, is displayed in a second place card having a similar shape and a similar size when the user selects the other location, so that the first place card and the second place card appear in a visually indistinguishable manner, except for location-specific information in the first place card and the second place card (e.g., see [0058], [0080], [0088], [0091] wherein attribute information is retrieved and displayed upon user selection of a geographical area or selection of a point, wherein the rendering of the attribute information is performed in substantially the same manner. See also figs. 2, 4 wherein the obtained data is received via a communication network).  
	While Parker teaches a plurality of databases having data for a plurality of zoom levels from where the attribute information can be obtained and further teaches dynamic web searches of selected geographical areas, Parker fails to explicitly teach obtaining the information data in response to determining that the selected location does not have a set of predetermined informational data associated with the selected location.
	However, in the same field of endeavor of data access, Miyamoto teaches in response to determining that the selected location does not have a set of predetermined informational data associated with the selected location, obtaining a set of informational data (e.g., see [0001], [0006], [0022] teaching a sequential access of databases until a query hit is found. See rejection citing Parker for teaching a plurality of zoom levels).  Accordingly, it would have been obvious to modify Parker in view of Miyamoto to reduce load for database accesses (e.g., see [0002]-[0004] of Miyamoto). 
	Furthermore, while Parker teaches displaying the attributes in a list box in accordance with pre-established parameters, wherein it is obviously, if not necessarily required that a size and shape are known parameters for display elements.  However, for the purposes of compact prosecution and in the same field of endeavor of graphically displaying mapped content, Pilskalns teaches a first place card having a certain shape and a certain size; and a second place card having a similar shape and a similar size, so that the first place card and the second place card are presented in a visually indistinguishable manner, except for location-specific information in the first place card and the second place card (e.g., see Figs. 2, 8, and 9, [0012] wherein point of interest information for content retrieved from different data sources are displayed in a substantially similar shape and size).  Accordingly, it would have been obvious to modify Parker-Myamoto in view of Pilskalns as being obvious to try as there are a finite number of possible solutions of displaying content from different data sources (e.g., similar/same or different) to provide a user with a seamless interface when accessing different content sources and displaying the content in a similar shape and size has predictable results (e.g., See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143).

	
Claims 2-3, 15-16, 21-23, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker, Miyamoto, and Pilskalns, as applied above, and in further view of Jayanthi (USPPN: 2009/0235176; hereinafter Jayanthi).
	As to claim 2, the rejection of claim 1 is incorporated.  Parker-Miyamoto-Pilskalns fail to teach in response to determining that the selected location does not have a set of predetermined informational data associated with the selected location, refocusing the digital map in the vicinity of the selected location by2Application No. 13/895,315Docket No.: 31730/18753-00 Amendment dated April 14, 2021Reply to Office Action of March 30, 2021automatically displaying additional map data not previously shown on the digital map in the vicinity of the selected location.  
	However, in the same field of endeavor of graphical user interfaces for displaying mapped content, Jayanthi teaches in response to determining that the selected location does not have a set of predetermined informational data associated with the selected location, refocusing the digital map in the vicinity of the selected location by2Application No. 13/895,315Docket No.: 31730/18753-00 Amendment dated April 14, 2021Reply to Office Action of March 30, 2021automatically displaying additional map data not previously shown on the digital map in the vicinity of the selected location (e.g., see [0029] wherein in response to a selected location not having a set of user preferred businesses (i.e., predetermined informational data) within the selected location, the map is refocused to display similar types of content that were not previously shown).  Accordingly, it would have been obvious to modify Parker-Miyamoto in view of Jayanthi in order to quickly and easily identify places of interest to a user (e.g., see [0026] of Jayanthi).

	As to claim 3, the rejection of claim 2 is incorporated.  Jayanthi further teaches wherein automatically displaying the additional map data not previously shown on the digital map in the vicinity of the selection location includes displaying one of a label or a point of interest icon or a traffic indication in the vicinity of the selection location (e.g., see Fig. 2, [0029] wherein displaying the additional map data includes displaying a label or a point of interest icon in the vicinity of the selected target location).  

	As to claims 15-16, the claims are drawn to the same limitations as claims 2-3 and are similarly rejected.

	As to claims 21-22, the claims are drawn to the same limitations as claims 2-3 and are similarly rejected.

	As to claim 23, the rejection of claim 22 is incorporated.  Parker further teaches wherein the fourth routine obtains additional map data from a map database as being stored with a zoom level of map data other than a zoom level of map data currently being displayed on the user interface as the digital map (e.g., see [0049] wherein the different map layers from the different databases can be displayed at different zoom levels).

	As to claims 31-32, the claim is drawn to the same limitations as claims 2 and 23 and are similarly rejected.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker, Miyamoto, and Pilskalns, as applied above, and in further view of Smith et al. (USPPN: 2010/0118025; hereinafter Smith).
	As to claim 9, the rejection of claim 1 is incorporated.  While Parker teaches saving templates for the databases and further teaches saving results from a search, Parker-Miyamoto fail to teach receiving interaction data that specifies a user interaction with the visual representation of the obtained set of informational data.  
	However, in the same field of endeavor of graphical user interfaces for displaying mapped content, Smith teaches receiving interaction data that specifies a user interaction with the visual representation of the obtained set of informational data (e.g., see Fig. 30, [0215] teaching the user can interact with the overlay of the visual representation of the obtained informational data).  Accordingly, it would have been obvious to modify Parker-Miyamoto in view of Smith in order to enhance the visualization of map data by allowing user to build on, expand, and update the database with input data, thus continuously increasing the quantity, improving the quality, and updating the accuracy of the data (e.g., see [0075] of Smith)..

	As to claim 10, the rejection of claim 9 is incorporated.  Smith further teaches wherein the interaction data indicates that a user is saving the visual representation of the obtained set informational data (e.g., see [0121], [0162] wherein the user can save entries and access saved content).  

	As to claim 11, the rejection of claim 9 is incorporated.  Smith further teaches wherein the interaction data indicates that a user is sharing the visual representation of the obtained set informational data (e.g., see [0172] wherein user interaction includes sharing information).  

	As to claim 12, the rejection of claim 9 is incorporated.  Smith further teaches wherein the interaction data indicates that a user is reporting information regarding the visual representation of the obtained set informational data (e.g., see [0172] wherein user interaction includes user reporting traffic conditions).  

	As to claim 13, the rejection of claim 9 is incorporated.  Smith further teaches wherein the interaction data indicates that a user is editing the visual representation of the obtained set informational data (e.g., see Fig. 2, [0072] wherein user interaction includes user editing the content).

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker, Miyamoto, and Pilskalns, as applied above, and in further view of Havnor (USPPN: 2013/0169579; hereinafter Havnor).
	As to claim 34, the rejection of claim 1 is incorporated.  Parker-Miyamoto- Pilskalns fail to teach wherein the location is selected by the user using a long press gesture.  
	However, in the same field of endeavor of graphical user interfaces for displaying mapped content, Havnor teaches wherein the location is selected by the user using a long press gesture (e.g., see Fig. 4, [0152] teaching a long press to select a location on a map to display additional information).  Accordingly, it would have been obvious to modify Parker-Miyamoto-Pilskalns in view of Havnor as a simple substitution of one known type of input (e.g., mouse click) for another (e.g., long press gesture) to yield the predictable results of providing user controls on a touch device (e.g., See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143).  See also [0002] and [0065] of Havnor to permit for a more user-friendly and convenient device by providing multi-touch input capabilities.
	
	It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179